Title: To James Madison from George House, 3 May 1801 (Abstract)
From: House, George
To: Madison, James


3 May 1801, New London, Connecticut. Recalls JM’s conversations with House’s daughter at Charlottesville. As an old Republican, recounts career of naval service since 1776 and his having been superseded out of order as captain of the revenue cutter Argus by Elisha Hinman for political reasons. Requests command of revenue cutter and restoration of rank in succession.
 

   
   RC (DNA: RG 59, LAR, 1801–9). 1 p.; docketed at different times by Jefferson: “to be restored to the command of his revenue cutter” and “refd. to the Secretary of the Treasury. The writer is a man of entire honesty and worth. Th: J.” A note in Wagner’s hand (ibid., filed under Hinman) states that House’s commission as first mate of a revenue cutter was dated 21 Mar. 1791 and that of Elisha Hinman as master 13 Mar. 1797. “It does not appear that Hinman held a commission before the day last mentioned. The officers of Revenue Cutters not being attached by their Commissions to any cutter by name, no documents in the Department of State explain the succession of the officers.” For House’s background, see PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11—, Charlottesville, Va., 1977—)., 9:324 n. 2. His daughter, Mary, married Virginian Peachy R. Gilmer in 1803.


